Dykman, J.
This is an appeal from an order of the county court of Westchester county striking out portions of the answer of the defendant in this action which is pending in that county court. An examination of the answer discloses no redundant or irrelevant allegation, except perhaps the charge that no action had been commenced against the brother of the defendant, to whom the board was furnished. That averment may be unnecessary, but no other objection can be lodged against the answer, and the order is much too broad and sweeping. The order should therefore be reversed, with $10 costs and disbursements. All concur.